Name: Regulation (EEC) No 1516/71 of the Council of 12 July 1971 introducing a system of subsidies for cotton seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 514 Official Journal of the European Communities 17.7.71 Official Journal of the European Communities No L 160/ 1 REGULATION (EEC) No 1516/71 OF THE COUNCIL of 12 July 1971 introducing a system of subsidies for cotton seeds HAS ADOPTED THIS REGULATION:THE COUNCIL OF THE EUROPEAN COMMUNTIES, Article 1Having regard to the Treaty establishing the European Economic Community, and " in particular Article 43 thereof; Having regard to the proposal from the Commission ; Having regard to the Opinion of the European Parliament1 ; 1 . A subsidy for cotton seeds falling within heading No 12.01 of the Common Customs Tariff produced within the Community shall be introduced from the 1971/72 marketing year. This subsidy, which shall be the same throughout the Community, shall be fixed before 1 August of each year for the marketing year beginning during the following calendar year. The amount of the subsidy for the 1971/72 marketing year shall however be fixed before 15 October 1971 . &gt; 2 . The amount of the subsidy shall be^so fixed per hectare of land sown and harvested as to help to ensure a fair income for the producer, account being taken of the actual situation and future trends on the market. 3 . The amount of the subsidy shall be fixed in accordance with the procedure laid down in Article 43 (2) of the Treaty. 4. The Council , acting in accordance with the voting procedure, laid down in Article 43 (2) of the Treaty on a proposal from the Commission, shall adopt general rules for the application of this Article. 5 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 38 of Regulation : No 136/66/EEC. "Whereas Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats ,2 as last amended by Regulation (EEC) No , 2554/70,3 lays down measures governing trade in cotton seeds but makes no provision for support measures within the Community ; whereas cotton seed production  is however of special importance to the agricultural economy of certain regions of the Community ; whereas this production provides a major part of the income of farmers in those regions ; whereas a system of subsidies should therefore be introduced which will help to ensure a fair income for the producers concerned; Whereas, to this end, the Community subsidy must replace any aid granted under national arrangements ; whereas to simplify application of this system, the subsidy should be fixed at a standard rate per hectare ; Whereas expenditure incurred by Member States as a result of the obligations arising from the application of this Regulation should become a charge on the Community in accordance with the provisions on the financing of the common agricultural policy; Article 2 1 OJ No C 66 , 1.7.1971 , p . 33 . The marketing year for cotton seeds shall begin on 1 August of each year and end on 31 July of the following year. 2 OJ No L 172 , 30.9.1966 , p. 3025/66. 3 OJ No L 275 , 19.12.1970 , p . 5 . Official Journal of the European Communities 515 Article 3 information shall be adopted in accordance with the same procedure. Article 4 Member States and the Commission shall communicate to each other the information necessary for the application of this Regulation. This information shall be decided upon in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC. Detailed rules concerning the communication and dissemination of this The provisions on the financing of the common agricultural policy shall apply to the system of subsidies referred to in Article 1 from 1 August 1971 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 July 1971 . For the Council The President M. PEDINI